Exhibit 10.3

AMENDMENT NO. 1

TO THE

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

The Clearwater Paper Corporation 2008 Stock Incentive Plan, as adopted by the
Board of Directors on December 2, 2008 (the “Plan”), is hereby amended as
follows:

Effective as of December 27, 2010, Section 5 of the Plan is amended by revising
subsection (a) thereof to read as follows:

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed 2,061,530 Shares, which
shall consist of (i) 1,695,000 Shares available for issuance as Awards to any
Employees, Consultants or Outside Directors, and (ii) 366,530 Shares available
for issuance as Awards only to Employees, Consultants or Outside Directors who
were not employed on December 26, 2010 by the Corporation or any of its
Subsidiaries. The limitation of this Section 5(a) shall be subject to adjustment
pursuant to Section 12. The number of Shares that are subject to Awards
outstanding at any time under the Plan shall not exceed the number of Shares
which then remain available for issuance under the Plan. The Corporation, during
the term of the Plan, shall at all times reserve and keep available sufficient
Shares to satisfy the requirements of the Plan.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

To record the adoption of this Amendment by the Board of Directors, Clearwater
Paper Corporation has caused its authorized officer to execute the same.

 

Date: December 27, 2010    

CLEARWATER PAPER CORPORATION

    By:  

/s/ Thomas H. Carter

    Name:     Thomas H. Carter     Title:     Vice President, Human Resources

 

2